PER CURIAM.
We affirm appellant’s conviction of one count of aggravated battery as there has been no demonstration of reversible error.
We reverse appellant’s sentence and remand for resentencing because the trial court erred in departing from the sentencing guidelines based on appellant’s status as a habitual offender. Whitehead v. State, 498 So.2d 863 (Fla.1986).
As to appellant’s pro se efforts to raise a claim of incompetence and ineffective assistance of trial counsel, our affirmance shall be without prejudice to appellant making such claim via Rule 3.850, Florida Rules of Criminal Procedure.
Affirmed in part; reversed in part and remanded for resentencing.
ANSTEAD, DELL and WALDEN, JJ., concur.